Citation Nr: 0937149	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 
1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cheyenne, 
Wyoming.  

In March 2009, the Veteran testified at a Travel Board 
hearing in St. Paul, Minnesota before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

The Board notes that the evidence of record includes a 
diagnosis of depression. Entitlement to service connection 
for depression has not been developed for appellate 
consideration.  Therefore, the issue of entitlement to 
service connection for a psychiatric disability other than 
PTSD, to include depression, is referred to the RO for 
appropriate action.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009), (per curiam order).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate, 
and the Veteran does not aver, that he engaged in combat with 
the enemy.

2.  There is no competent evidence of record corroborating 
the alleged in-service stressors identified by the noncombat 
Veteran.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In VA correspondence to the Veteran in December 2005, VA 
informed the appellant of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The correspondence to the appellant 
was deficient in that it did not include the criteria for 
assignment of a disability rating or an effective date, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  VA provided the Veteran with such 
notice in correspondence dated in March 2006.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial June 
2006 AOJ adjudication denying the claim, the timing of the 
notice complies with the express requirements of the law as 
found by the Court in Pelegrini.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service personnel records, service treatment 
records (STRs), and VA treatment records.  Additionally, the 
claims file contains the appellant's statements in support of 
his claim, to include his testimony at a March 2009 Travel 
Board Hearing.  The Board notes that in its December 2005 
correspondence to the Veteran, VA requested that the Veteran 
complete an enclosed PTSD questionnaire and provide a two 
month specific date range of any stressful incidents.  
Despite the request for a two month time period, the Veteran 
indicated only that the alleged stressful incident in Da 
Nang, Vietnam occurred in 1970 or 1971.  He did not provide 
any time period for an alleged incident in Japan.  Moreover, 
he provided the squadron, but not the company, to which he 
was assigned during the alleged incidents.  The Board finds 
that the Veteran has not provided sufficient information for 
VA to attempt to verify the alleged stressors.  The duty to 
assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may, or should, have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).

The evidence of record includes several VA psychiatry 
evaluation notes, including a record of a psychiatric 
evaluation dated in December 2005.  The Board has considered 
whether the Veteran should be scheduled for an additional VA 
examination with a medical opinion regarding a possible 
relationship between the disability at issue and his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds, however, that such an 
examination is not necessary to decide this claim.  The Board 
concludes a PTSD examination is not needed in this case 
because the only evidence indicating the Veteran experienced 
his stressor events, i.e., "suffered an event, injury or 
disease in service," is his own lay statements, as will be 
discussed below.  This evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held that 
where the supporting evidence of record consists only of a 
lay statement, VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate a Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"); see 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the Veteran suffered an 
event, injury, or disease in service," is required to trigger 
VA's duties pursuant to § 5103A(d)).  The reason that the 
claim fails, as discussed below, is for not satisfying the 
combat presumption and lack of credible supporting evidence 
that the claimed in-service stressor occurred.  There is no 
reasonable possibility that a medical examination and opinion 
would aid in substantiating the Veteran's claim since it 
could not provide corroborating evidence of a past event. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal Criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  Where, however, VA determines that the 
Veteran did not engage in combat with the enemy, or that the 
Veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the Veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the Veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
Veteran's clam, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 
(2008).

Analysis

The first element of a claim for service connection is 
evidence of a current disability.  The record reflects that 
the Veteran has been diagnosed with PTSD.  See VA psychiatric 
evaluation record dated in December 2005 (noting an 
assessment of PTSD by a VA psychiatrist); and VA psychiatrist 
note dated in March 2005 (noting a diagnosis of PTSD by a VA 
physician).  The Board finds that these diagnoses cannot be 
relied upon because they are based on stressors that were not 
supported by credible evidence of record.  The diagnoses were 
based on an unconfirmed history as reported by the Veteran, 
which the Board is not bound to blindly accept.  See Swann v. 
Brown, 5 Vet. App. 229, 232-33 (1993) (noting that where a 
Veteran's alleged stressors are uncorroborated, the Board is 
not required to accept a recent diagnosis of PTSD as being 
the result of a Veteran's service).  The question of whether 
he was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, supra.; Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

A review of the official military documentation contained in 
the Veteran's claims file is unremarkable for evidence 
suggesting he affirmatively engaged in combat activity 
against enemy forces, as contemplated by VA regulations.  His 
DD Form 214 does not reflect that he received any decorations 
or medals indicative of involvement in combat or service in 
Vietnam.  Because there is insufficient evidence of combat, 
any alleged stressors in service must be independently 
verified, i.e., corroborated by objective credible supporting 
evidence.  

The Veteran avers that while stationed at Travis Air Force 
Base in Travis, California, as an aircraft loadmaster, he 
flew to Vietnam in 1970 or 1971.  He further avers that while 
on a mission to Da Nang, Vietnam, he shot a soldier who 
attempted to hijack the aircraft and had shot a loadmaster in 
the Veteran's presence.  The Veteran avers that a second 
stressful incident occurred while he was on a mission in 
Japan and awoke to find himself being robbed.  He avers that 
the perpetrator was subdued by others and turned over to the 
military police.  There is no corroboration of these 
stressors in the evidence of record.

The Veteran's service personnel records confirm that he 
served at Travis Air Force Base in Travis, California, as an 
aircraft loadmaster specialist.  He has averred that he was 
assigned to the 86th Air Wing Squadron from 1969 to 1973.  As 
noted above, in its December 2005 correspondence to the 
Veteran, VA requested that the Veteran provide a two month 
specific date range of any stressful incidents.  In response, 
the Veteran provided a two year date range for the Da Nang, 
Vietnam hijack incident and no dates for the robbery incident 
in Japan.  (See attachment to PTSD questionnaire).  The 
evidence of record includes a PTSD interview form, dated in 
January 2008, which notes that the Veteran reported that the 
Da Nang, Vietnam, incident occurred in 1970, when he was 20 
years old.  At the March 2009 Board Hearing, the Veteran 
testified that the Da Nang, Vietnam incident occurred in 
1971, but was not more specific with regard to a month.  He 
did not provide any time period for an alleged incident in 
Japan.  The only record of the Veteran having an overseas 
mission is a photocopy of a piece of paper, stapled to a 
training record, which states that the Veteran demonstrated 
"satisfactorily" (sic) knowledge, on a line mission which 
was routed through Phu Cat, Vietnam, and that he was upgraded 
to first loadmaster in February 1971.  The record is void of 
any hijacking or shooting incident.  Moreover, Phu Cat is not 
the same air base as Da Nang. 

The Veteran's service personnel records do not contain any 
evidence that the Veteran received any type of commendation 
for shooting and subduing an assailant during an attempted 
highjacking.  The evidence of record contains a May 1972 STR 
which reflects that the Veteran was depressed and excessively 
worried about his current financial situation and 
relationship with his wife, who wanted him home more 
frequently than his loadmaster duties allowed.  A June 1972 
STR indicates that the Veteran was depressed and had a lack 
of desire to fly and had learned to enjoy being home with his 
wife.  It is notable that there is no mention of the Veteran 
being involved in a hijacking, shooting, or robbery incident 
in the STRs though the STRs specifically deal with depression 
and worries.  An August 1973 VA psychological evaluation 
record reflects that the Veteran indicated that his 
psychological problems largely stem from the fact that he was 
given immediate responsibility in the Air Force for planes 
and passengers and that he felt he was too young for such a 
responsibility.  Again, it is notable that there is no 
mention of a hijacking, shooting, or robbery incident in this 
VA psychological evaluation. 

Without the combat presumption, there is insufficient 
evidence to support the Veteran's claim.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that that there is no independent evidence to corroborate the 
Veteran's statements as to the occurrence of his claimed 
stressors, and the PTSD diagnoses of record are not 
probative. 

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the Veteran has PTSD related 
to his active military service.  In the absence of an 
independently confirmed in-service stressor, the Board finds 
there is no basis for granting service connection for PTSD.  
As such, the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 and 38 C.F.R. § 3.102, but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


